      Case 4:20-cv-00134-ELR Document 57-1 Filed 11/23/20 Page 1 of 13




              IN THE UNITED STATES DISTRICT COURT
             FOR THE NORTHERN DISTRICT OF GEORGIA
                         ROME DIVISION

DUSTIN ORR,

       Plaintiff,

v.                                        CIVIL ACTION FILE
                                          NO. 4:20-cv-00134-ELR
DEPUTY JAMES ROGERS, et al.,

       Defendants.


      DEFENDANT SUMMER ORR’S BRIEF IN SUPPORT OF HER
              MOTION FOR RULE 11 SANCTIONS

      COMES NOW Defendant Summer Orr and files her Brief in Support of her

Motion for Rule 11 Sanctions, respectfully showing the Court as follows:

                         SUMMARY AND BACKGROUND

      In keeping with the Federal Rules, Defendant Summer Orr served counsel for

Plaintiff with a Rule 11 motion on July 7, 2020. However, Plaintiff ignored the

motion and declined to timely dismiss as the rules provide thus resulting in

Defendant Summer Orr's incurring over $15,000 in attorney fees for having to

defend against the Plaintiff's claims. Rule 11 incorporates a standard “stress[ing]

the need for some prefiling inquiry into both the facts and the law to satisfy the

affirmative duty imposed by the rule.” Ortho Pharmaceutical Corporation v. Sona


                                    - 1 of 12 -
          Case 4:20-cv-00134-ELR Document 57-1 Filed 11/23/20 Page 2 of 13




Distributors, 847 F.2d 1512, 1518 (11th Cir. 1988) (en banc). Rule 11 imposes a

non-delegable duty, and 28 U.S.C. § 1927 similarly imposes a duty upon litigants

that prohibit counsel from unreasonably and vexatiously multiplying the

proceedings. Defendant Summer Orr is a victim of Plaintiff's having vexatiously

dragged her into these legal proceedings, and Defendant Summer Orr prays for an

award of her reasonable costs and attorney fees for having to defend this frivolous

action.

      Plaintiff’s claims against his wife, Summer Orr, are unsupported by

controlling law and comprise frivolous and abusive litigation finding no support in

either fact or law. Plaintiff’s claims against his wife are objectively frivolous and

demonstrate that neither Plaintiff nor his attorney conducted a reasonable inquiry

into the law before filing the Complaint.

      Having given Plaintiff and his counsel the opportunity to dismiss these claims

within 21 days of July 7, 2020, this motion is ripe for filing with this Court under

Rule 11(c)(2).

                 ARGUMENT AND CITATION TO AUTHORITY

      Rule 11(b) of the Federal Rules of Civil Procedure states that by filing the

Complaint and Amended Complaint, Plaintiff and his counsel certified that to the

best of their knowledge, information, and belief, formed after an inquiry reasonable


                                     - 2 of 12 -
       Case 4:20-cv-00134-ELR Document 57-1 Filed 11/23/20 Page 3 of 13




under the circumstances, the claims were: (1) not being presented for any improper

purpose, such as to harass, cause unnecessary delay, or needlessly increase the cost

of litigation, and (2) warranted by existing law or by a nonfrivolous argument for

extending, modifying, or reversing existing law or for establishing new law. Fed. R.

Civ. P. 11.

      If a party or his/her attorney violates this rule, the Court may impose

sanctions. Three types of conduct by a party or attorney warrant the imposition of

Rule 11 sanctions: 1) filing a pleading or other paper that has no reasonable factual

basis; 2) advancing a legal theory that has no reasonable chance of success under the

state of the decisional and statutory law and that cannot be advanced as a reasonable

argument to reverse, modify, or extend the law; 3) filing a motion or pleading for

purposes of harassment or delay. United States v. Milam, 855 F.2d 739, 743 (11th

Cir. 1988).

      In this case, Rule 11 requires that Plaintiff and his attorney be sanctioned for

their frivolous and unsupported claims. “An attorney or a party may be sanctioned

under Rule 11 for filing a pleading that: (1) has no reasonable legal basis; (2) has no

reasonable factual basis; or, (3) is filed for an improper purpose.” Thomas v. Evans,

880 F.2d 1235, 1239 (11th Cir. 1989).




                                      - 3 of 12 -
      Case 4:20-cv-00134-ELR Document 57-1 Filed 11/23/20 Page 4 of 13




      Rule 11 sanctions are mandated when a party brings “objectively frivolous”

claims:

      In assessing Rule 11 sanctions, a court first determines whether the
      party’s claims are objectively frivolous -- in view of the facts or law --
      and then, if they are, whether the person who signed the pleadings
      should have been aware that they were frivolous, i.e., whether he would
      have been aware had he made a reasonable inquiry. If the attorney/party
      did not make a “reasonable inquiry,” then the court must impose
      sanctions -- despite the attorney/party’s good faith belief that the claims
      were sound.

      Pelletier v. Zweifel, 921 F.2d 1465, 1514 n. 88 (11th Cir. 1991) (emphasis

added).

      When addressing a motion for sanctions under Rule 11, the Eleventh Circuit

follows a two-step inquiry as to (1) whether a party’s claims are objectively

frivolous; and (2) whether the person who signed the pleadings should have been

aware that they were frivolous at the time the pleadings were filed. Fed. R. Civ. P.

11; Jones v. International Riding Helmets, Ltd., 49 F.3d 692, 694 (11th Cir. 1995).

      A)    Plaintiff’s claims are objectively frivolous

      All of Plaintiff’s claims against his wife, Summer Orr, are objectively

frivolous and any reasonable attorney making any inquiry into the applicable law

would have been aware that the claims asserted lacked merit.

      The Eleventh Circuit has repeatedly recognized that even subjective good

faith, standing alone, is insufficient to defeat a motion for sanctions pursuant to

                                      - 4 of 12 -
       Case 4:20-cv-00134-ELR Document 57-1 Filed 11/23/20 Page 5 of 13




Rule 11. See, e.g., Threaf Properties, Ltd. v. Title Ins. Co. of Minn., 875 F.2d 831,

835 (11th Cir. 1989). Rather, an objective standard of reasonableness is applied to

determine whether sanctions are appropriate under Rule 11. See, e.g., Purchasing

Power, LLC v. Bluestem Brands, Inc., 851 F.3d 1218, 1223 n.4 (11th Cir. 2017).

Because the Rule is based on an objective standard of reasonableness, “courts

determine whether a reasonable attorney in like circumstances could believe his

actions were factually and legally justified.” Kaplan v. DaimlerChrysler, A.G., 331

F.3d 1251, 1255 (11th Cir. 2003).

      As set forth more fully in her Brief in Support of her Motion to Dismiss

Plaintiff's Amended Complaint, the clear controlling precedent shows that Plaintiff

cannot state a claim for relief against his wife. The cited authority is readily

available upon any reasonable inquiry into the law to determine the showings needed

to sustain a claim. Plaintiff and his counsel’s positions were not factually and legally

justified, and as such warrant the imposition of sanctions pursuant to Rule 11.

             a)     Counts XI, XII, and XV asserted against Defendant Summer Orr
                    for deprivation of alleged constitutional rights fail.

      Plaintiff’s complaint and amended complaint asserted merely conclusory

allegations that Mrs. Orr, a private individual, deprived him of certain rights under

the federal and Georgia Constitutions. (See Am. Compl. [Doc. 19] Counts XI, XII,

and XV.) But Plaintiff and his counsel utterly failed to allege any facts showing that

                                      - 5 of 12 -
       Case 4:20-cv-00134-ELR Document 57-1 Filed 11/23/20 Page 6 of 13




Mrs. Orr was a state actor subject to liability for these claims. Instead, Plaintiff

relied merely upon bald, conclusory allegations that Mrs. Orr “acted in concert with

state officials…by misrepresenting evidence to [sic] court or otherwise causing

improper influence to be placed upon the court…” (Am. Compl. [Doc. 19] ¶ 175;

see also Mem. of Law in Spt. of Pl. Dustin Orr’s Resp. to Def. Summer Orr’s Mot.

Dismiss. (“Pl.’s Resp.”) [Doc. 34-1] at 6.) Plaintiff and his attorney merely asked

this Court to speculate, presume, infer, and deduce that Mrs. Orr “must have” done

something unlawful, inasmuch as Plaintiff and his attorney failed to plead any facts

showing that Mrs. Orr “reached an understanding” with state officials to deprive

Plaintiff of his rights, as required to show a private individual is a state actor. See

Bendiburg v. Dempsey, 909 F.2d 463, 468 (11th Cir. 1990) (citations omitted); see

also Bias v. Crosby, 346 Fed. App’x 455, 456 (11th Cir. 2009). There is no

allegation that Mrs. Orr directed the deputies in any way. There is no allegation that

Mrs. Orr conspired with the deputies. There is no allegation that Mrs. Orr made

plans with the deputies. There is no allegation Mrs. Orr conspired with the Superior

Court judge.

      The facts in the Complaint and Amended Complaint completely failed to

assert any plausible claim, and Plaintiff and his attorney proffered only objectively

frivolous arguments thus warranting the imposition of sanctions.


                                      - 6 of 12 -
       Case 4:20-cv-00134-ELR Document 57-1 Filed 11/23/20 Page 7 of 13




             b)    Count XVII asserted against Summer Orr for abusive litigation
                   fails because Plaintiff (i) failed to send proper notice that
                   identified the civil proceedings, (ii) failed to properly serve a
                   written notice by registered, certified or statutory-overnight
                   mail, and (iii) failed to wait to file his alleged claim until after a
                   final termination of the divorce proceedings

      Georgia law regarding the requirements and prerequisites for asserting a claim

for abusive litigation are well known and established. Yet, Plaintiff and his legal

counsel actually asserted this frivolous claim against Mrs. Summer Orr without

bothering to read and apply Georgia law. “An action or claim [for abusive litigation]

requires the final termination of the proceeding in which the alleged abusive

litigation occurred…” O.C.G.A. § 51-7-84(b). “The law is clear that a [claim] for

abusive litigation pursuant to OCGA § 51–7–81 is premature if it is brought before

the final termination of the underlying proceedings.” Goldsmith v. Peterson, 307

Ga. App. 26, 29, 703 S.E.2d 694, 698 (2010); see also Jacobs v. Littleton, 241 Ga.

App. 403, 404, 525 S.E.2d 433, 435 (1999), disapproved of on other grounds by

Dep't of Pub. Safety v. Ragsdale, 839 S.E.2d 541 (Ga. 2020) (finding that the

assertion of an action for abusive litigation in a counterclaim was premature since it

was brought before the termination of the original action and dismissing that claim);

State Soil & Water Conservation Comm’n v. Stricklett, 252 Ga. App. 430, 430, 555

S.E.2d 800, 802 (2001) (affirming trial court’s dismissal of claim for abusive



                                      - 7 of 12 -
       Case 4:20-cv-00134-ELR Document 57-1 Filed 11/23/20 Page 8 of 13




litigation as premature where claim was brought before the final termination of the

proceedings).

      “No claim for abusive litigation even exist[s] until the final termination of the

underlying action.” Goldsmith, 307 Ga. App. at 29, 703 S.E.2d at 698, n. 2.

(emphasis added). Under this statute, “[f]inal termination means an adjudication on

the merits so that the action cannot be recommenced.” Land v. Boone, 265 Ga. App.

551, 554, 594 S.E.2d 741, 744 (2004) (citations omitted; emphasis added).

“[P]roceedings in the trial court are ‘terminated’ by the entry of a final judgment,

after which time ‘the cause is no longer pending in the court below.’” Nairon v.

Land, 242 Ga. App. 259, 260, 529 S.E.2d 390, 392 (2000) (citations omitted).

      Here, Plaintiff and his legal counsel recklessly ignored the clear language of

the abusive litigation statute and the case law establishing that a claim for abusive

litigation does not exist—and cannot be brought—until after the termination of the

proceeding or action in which the abusive litigation allegedly occurred. Without

citing any authority Plaintiff’s counsel actually argued that the Superior Court's

temporary order entered in the underlying divorce action constituted a “proceeding”

for purposes of abusive litigation. Although Plaintiff’s claim for abusive litigation

also fails for all the other different reasons cited in Mrs. Summer Orr’s briefs, this

reason alone well illustrates the frivolously objective nature of this particular claim.


                                      - 8 of 12 -
       Case 4:20-cv-00134-ELR Document 57-1 Filed 11/23/20 Page 9 of 13




             c)    Count XVIII asserted against Defendant Summer Orr for
                   conversion fails because the alleged assumption of property was
                   expressly authorized by the Superior Court of Catoosa County

      This claim against the Mrs. Orr too is objectively frivolous. As set forth in

Mrs. Orr’s Brief in Support of her Motion to Dismiss, Plaintiff fails to state a claim

for conversion under Georgia law because his own pleadings show that any alleged

dominion or control Mrs. Orr exercised over Plaintiff’s alleged property was

authorized by a court order. (See Def. Summer Orr’s Br. in Spt. of Mot. Dismiss

Pl.’s Am. Compl. [Doc. 27-1] at 18.) Plaintiff’s factual allegations show nothing

other than Mrs. Orr accepted property from law enforcement officers as authorized

by a court order. Further, Plaintiff never demanded the return of any of the property

from Mrs. Orr, and Mrs. Orr never refused any such demand. This claim too was

objectively unreasonable and frivolous thus warranting an award of sanctions per

Rule 11.

             d)    Count XIX asserted against Defendant Summer Orr for false
                   imprisonment fails because Plaintiff failed to allege any
                   plausible facts that Defendant Summer Orr unlawfully detained
                   Plaintiff through the use or threat of force

      Plaintiff’s conclusory allegation that “[a]ll Defendants either caused or played

an actively [sic] role in causing Mr. Orr to be wrongfully detained” should have

revealed to both Plaintiff and to his attorney that the asserted claim for false

imprisonment against Mrs. Orr was factually and legally unsustainable. (See Am.

                                     - 9 of 12 -
      Case 4:20-cv-00134-ELR Document 57-1 Filed 11/23/20 Page 10 of 13




Compl. [Doc. 19] ¶ 233.) The facts alleged show only that Mrs. Orr allowed the

deputies into her home to serve Mr. Orr with the Order (Compl. [Doc. 1] ¶ 33) and

that the deputies carried out the Order (id. ¶¶ 32-44). There is no allegation that

Mrs. Orr directed, caused, or participated in the alleged unlawful detention by the

deputies thus demonstrating that this claim too is objectively frivolous.

      B)     Plaintiff’s counsel was aware that the claims asserted were frivolous.

      The second step in the Eleventh Circuit's two-step process for determining the

appropriateness of Rule 11 sanctions is determining whether the person signing the

pleadings should have been aware at the time that he/she signed the pleadings that

they were frivolous. Jones v. International Riding Helmets, Ltd., 49 F.3d 692, 694

(11th Cir. 1995). Certainly here there was no ambiguity in the law, and neither

Plaintiff nor his attorney asserted any new or novel claims or positions.

      Attorney Chris Rhodes represented Plaintiff Orr at the December 2019

hearing in the Catoosa County Superior Court. The Honorable Chief Justice told

him – Mr. Rhodes –three times that that the Ex Parte Order was binding, that the

officers had to enforce a signed order, and that the language did not make it invalid.

(Doc. 1-3, Ex. M to Complaint, p. 9, 56-57). Mr. Rhodes ignored the Catoosa

County Superior Court Judge’s comments made to him at the hearing and yet

continued pursuing his client’s claims against Mrs. Orr. And neither Plaintiff nor


                                     - 10 of 12 -
      Case 4:20-cv-00134-ELR Document 57-1 Filed 11/23/20 Page 11 of 13




his attorney ever had any facts to support the existence of some conspiracy, yet the

continued the pursuit of these claims against Mrs. Orr.

      Plaintiff’s counsel ignored clear United States Supreme Court precedent on

constitutional causes of action and state actors, and he also ignored well established

Georgia precedent. Attorney Chris Rhodes’ complete failure to inquire into the

clearly-established law and his refusal to dismiss within 21 days of receiving

Mrs. Orr’s Rule 11 Motion on July 7, 2020, shows a willful disregard of precedent

and warrants an award of sanctions in favor of Mrs. Orr.

      C)     Defendant Summer Orr Should Be Awarded Her Attorneys’ Fees

      Rule 11(c)(1) states in part: “If, after notice and a reasonable opportunity to

respond, the court determines that Rule 11(b) has been violated, the court may

impose an appropriate sanction on any attorney, law firm, or party that violated the

rule or is responsible for the violation.” “The sanction may include nonmonetary

directives; an order to pay a penalty into court; or, if imposed on motion and

warranted for effective deterrence, an order directing payment to the movant of part

or all of the reasonable attorney’s fees and other expenses directly resulting from the

violation.” Rule 11(c)(4).

      In the present case, based on the facts outlined below, there just was no basis

for Plaintiff’s claims that were asserted against his wife, and the facts support a


                                     - 11 of 12 -
      Case 4:20-cv-00134-ELR Document 57-1 Filed 11/23/20 Page 12 of 13




finding that both Plaintiff and his counsel have intentionally disregarded the facts

and controlling law. Defendant Summer Orr should be awarded her reasonable

costs and attorneys’ fees associated with having to defend Plaintiff's baseless claims.

                                        ***

      This certifies that the foregoing was prepared with Times New Roman 14-

point font in accordance with this Court’s Local Rules.

      This 23rd day of November, 2020.

                                          Respectfully submitted,

                                           BRINSON, ASKEW, BERRY,
                                           SEIGLER, RICHARDSON, &
                                           DAVIS, LLP

                                           By:      /s/ I. Stewart Duggan
                                                    I. STEWART DUGGAN
                                                    Georgia Bar No. 232207
                                                    SARAH C. MARTIN
                                                    Georgia Bar No. 440539

P.O. Box 5007                     Counsel for Defendant Summer Orr
Rome, Georgia 30162-5007
Phone: (706) 291-8853
Fax: (706) 234-3574
Email: isduggan@brinson-askew.com
       smartin@brinson-askew.com




                                     - 12 of 12 -
      Case 4:20-cv-00134-ELR Document 57-1 Filed 11/23/20 Page 13 of 13




                          CERTIFICATE OF SERVICE

      I certify that I have this day filed a copy of the foregoing Defendant Summer

Orr’s Brief in Support of her Motion for Rule 11 Sanctions with the Clerk of

Court using the CM/ECF system, which will automatically send notification of such

filing to counsel of record.

      This 23rd day of November, 2020.

                                            BRINSON, ASKEW, BERRY,
                                            SEIGLER, RICHARDSON &
                                            DAVIS, LLP

                                            By:    /s/ I. Stewart Duggan
                                                   I. STEWART DUGGAN
                                                   Georgia Bar No. 232207

                                            Counsel for Defendant Summer Orr
